Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-13-00286-CV

                      Alberto TREVINO, III and Eloisa Trevino-Yglecias,
                                       Appellants

                                                v.

Ethelina Gloria Lopez TREVINO, Individually, and on Behalf of the Estate of Alberto Trevino,
                                          Jr.,
                                       Appellee

                  From the 49th Judicial District Court, Zapata County, Texas
                                    Trial Court No. 8,257
                          Honorable Jose A. Lopez, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED, and judgment is RENDERED dissolving the temporary injunction.

       The motion for temporary orders filed by appellee Ethelina Gloria Lopez Trevino,
individually, and on behalf of the Estate of Alberto Trevino, Jr. on July 15, 2013 is DENIED AS
MOOT.

       Costs of the appeal are taxed against appellee Ethelina Gloria Lopez Trevino, individually,
and on behalf of the Estate of Alberto Trevino, Jr.

       SIGNED August 21, 2013.


                                                 _________________________________
                                                 Rebeca C. Martinez, Justice